11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
State of Texas
Appellant
Vs.                   No.
11-01-00399-CR B
Appeal from Taylor County
Kenneth Railee
Frazier
Appellee
 
The
State has filed in this court a motion to dismiss its appeal.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
February 14,
2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.